PER CURIAM: *
Appealing the judgment in a criminal case, Herminio Velasquez-Lopez raises an argument that is foreclosed by United States v. Martinez-Lugo, 782 F.3d 198, 204-05 (5th Cir.2015), cert. denied, — U.S. -, — S.Ct. -, — L.Ed.2d -, 2015 WL 3867557 (Nov. 30, 2015) (No. 14-10355), in which this court held that an enhancement under U.S.S.G. § 2L1.2(b)(l)(A)(i) for a prior felony conviction of a drug trafficking offense is warranted regardless whether the prior conviction required proof of remuneration or commercial activity. Accordingly, the motion for summary disposition is GRANTED, and the judgment of the district court is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.